Title: To George Washington from Warner Lewis, 26 October 1789
From: Lewis, Warner
To: Washington, George

 
          Virginia, Warner Hall,
          Dear Sir,October 26’th, 1789.
          Engaged as you have been for some months past, I apprehended it would be intrusion for me to trouble you with a letter. With a hope that in the recess of Congress you have somewhat more leisure allowed you, I now take the liberty of replying to your favor of May last.
          You put a question the most proper that could be imagined to obtain the information you desire of the value of the land that was Bristow’s; and if my judgment does not err in returning an answer to your question, you will indeed have almost as good an idea of it as if you had seen it. I will not, as I dare say you will readily believe, Sir, intentionally deceive you, but give it as my opinion, that if Bristow’s be worth eight hundred pounds, the like quantity of such land as is about Warner Hall, with no more wood and timber, and equally destitute of improvements, would be worth sixteen hundred.
          I received not long since a letter from a Mr John Nicholson, who lives in Gloucester, wherein he makes the following enquiries, which I beg leave to give you in his own words—“What will General Washington take for his land on Back-creek, one half cash, the other half in good bonds, to be assigned and warranted?”
          “What will he lease it for, for two lives, the lessees obliging themselves to build a two story wooden house of four rooms, with all necessary out-houses and a barn?”
          “What credit will the General sell it for, or will he take good bonds on demand, warranted and assigned?”
          As it was not in my power to give mr Nicholson an answer to either of his interrogatories, I have thought it proper to make you acquainted with them, and whatever answer you may be pleased to return me, I will communicate to him.
          With the sincerest wishes for your health and happiness, and with the most perfect respect and esteem, I am, Dear Sir, your most obedient, and very humble serv’t
          
            Warner Lewis
          
        